Exhibit 10.2

PG&E CORPORATION
EXECUTIVE STOCK OWNERSHIP PROGRAM

Administrative Guidelines
(As amended February 19, 2003)

1.          Description.  The Executive Stock Ownership Program (“Program”) was
approved by the Nominating and Compensation Committee of the Board of Directors
on October 15, 1997.  The Program is an important element of the Committee’s
compensation policy of aligning executive interests with those of the
Corporation’s shareholders.  As an integral part of the Program, the Committee
also authorized the use of Special Incentive Stock Ownership Premiums (“SISOPs”)
which are designed to provide incentives to Eligible Executives to assist in
achieving minimum stock ownership targets established by the Committee.  These
Guidelines were originally adopted by the Committee on November 19, 1997,
amended by the Committee on July 22, 1998, October 21, 1998, February 16, 2000,
September 19, 2000, and February 19, 2003.  These amended Guidelines, along with
the written materials provided to the Committee on October 15, 1997, describe
the Program which became effective on January 1, 1998.  The Program is
administered by the Corporation’s Senior Human Resources Officer.

2.          Eligible Executives.  The Chief Executive Officer shall designate
the officers of the Corporation and its affiliates who shall be Eligible
Executives covered by the Program. The officers covered by the Guidelines and
the applicable total stock ownership target (“Target”) are: 


Officer Band


Position

Total Stock
Ownership Target

1

CEO

3 x base salary

2

Heads of Business Lines,
CFO, & General Counsel


2 x base salary

3

SVPs of Corp. & Utility

1.5 x base salary


3.         AnnualMilestones.   Under the Guidelines, Targets are designed to be
achieved by the end of the fifth calendar year following the calendar year in
which an officer first becomes an Eligible Executive (“Target Date”).  Annual
Milestones have been established as a means of measuring progress towards
achieving Targets and of providing incentives for Eligible Executives to
expeditiously meet their Targets.  The Annual Milestone at the end of the first
full calendar year is 20 percent of the Target, and the Annual Milestone for
each succeeding year is an additional 20 percent of the Target.  Annual
Milestones shall be adjusted to reflect changes in base salary; provided,
however, that in each instance any such modification shall be amortized over the
remaining original five-year term.  Following the Target Date, Targets also
shall be modified to reflect changes in base salary. 

4.          Calculation of Stock Ownership Levels.  Stock ownership level is the
dollar value of stock and stock equivalents owned by an Eligible Executive and
calculated as of the last day of the calendar year (“Measurement Date”).  The
purpose of this calculation is to determine the value of the stock or stock
equivalents owned by the Eligible Executive as compared with the Annual
Milestone or Target for that executive.  For purposes of this calculation, the
value per share of stock or stock equivalent ("Measurement Value") is the
average closing price of PG&E Corporation common stock as traded on the New York
Stock Exchange for the last thirty (30) trading days of the year.

         a)         The value of stock beneficially owned by the Eligible
Executive is determined by multiplying the number of shares owned beneficially
on the Measurement Date times the Measurement Value.

         b)         The value of PG&E Corporation phantom stock units credited
to the Eligible Executive's account in the PG&E Corporation Supplemental
Retirement Savings Plan (“SRSP”) is determined by multiplying the number of
phantom stock units credited to the Eligible Executive's SRSP account on the
Measurement Date times the Measurement Value.

         c)         The value of stock held in the PG&E Corporation stock fund
of any defined contribution plan maintained by PG&E Corporation or any of its
subsidiaries is determined by multiplying the number of shares in such plan on
the Measurement Date times the Measurement Value.

         d)         The value of restricted stock held by the Eligible Executive
is determined by multiplying the number of shares held by the Eligible Executive
on the Measurement Date times the Measurement Value (for purposes of this
calculation, restricted stock shall include any shares that have been approved
by the Nominating, Compensation and Governance Committee but not yet issued as
of the Measurement Date).

         e)         For Eligible Executive’s whose Target Date is on or before
12/31/2004, the value of the frozen share-equivalent units of the vested "in the
money" stock options as of 12/31/2000 is the difference between the number of
options on 12/31/2000 multiplied by the Measurement Value on 12/31/2000 minus
the number of options on 12/31/2000 multiplied by the option exercise price (for
purposes of this calculation, any value attributable to dividend equivalents is
excluded).

5.          Award of SISOPs.  SISOPs are awarded to Eligible Executives who
achieve and maintain stock ownership levels prior to the end of the third year
following the year in which an officer first became an Eligible Executive.  For
purposes of determining awards, the total stock ownership level is calculated as
set forth under paragraph 4 on the Measurement Date; however, such calculations
will exclude the value of restricted stock held by the Eligible Executive as
defined in paragraph 4(d).  The amount of a SISOP award shall be equal to:

         a)         For the first year, 20 percent of the amount of the Eligible
Executive’s stock ownership level at the end of the year, up to the Annual
Milestone, plus an additional 30 percent of the amount by which the stock
ownership level exceeds the Annual Milestone up to the Target; and

         b)         For each of the second and third years, the current stock
ownership level is reduced by the stock ownership level used to calculate
previous SISOP awards to determine the new ownership then 20 percent of the
amount up to the Annual Milestone by which the end of the year stock ownership
level exceeds the beginning of the year stock ownership level, plus an
additional 30 percent of the amount by which the end of the year balance exceeds
the Annual Milestone, up to the Target.

Each time a SISOP award calculation is made, a second calculation also is made
to determine the minimum number of shares which must be retained by the Eligible
Executive to avoid forfeiture of the SISOP award ("Minimum Ownership Level") as
discussed below in paragraph 8.  This calculation converts the dollar value of
the stock ownership level used as the basis for qualifying for SISOPs into a
number of shares of stock by dividing that stock ownership level by the
Measurement Value.  Thus, for example, if an Eligible Executive's stock
ownership level (less restricted stock held) was $250,000 and the Measurement
Value was $25 per share, then the Minimum Ownership Level would be 10,000
shares.

For purposes of this calculation, the maximum share ownership level used is the
Eligible Executive's Target.  If an Eligible Executive has a share ownership
level higher than his/her Target, the increment over the Target is not
included.  Thus, for example, if an Eligible Executive has a Target of $750,000
and his/her share ownership level is $900,000, then only $750,000 is used to
calculate the Minimum Ownership Level.

6.          SISOPs Credited to the SRSP.  Upon award, SISOPs are credited to the
Eligible Executive's SRSP account and converted into units of phantom stock each
equal in value to a share of PG&E Corporation common stock ("SISOP units") as
determined in accordance with the SRSP.  The SISOP units constitute "incentive
awards" authorized to be awarded by the Committee to Eligible Executives under
the PG&E Corporation Long-Term Incentive Program ("LTIP").  Upon credit of SISOP
units to an Eligible Executive's SRSP account, an equal number of shares of PG&E
Corporation common stock shall be reserved for issuance from the pool of shares
authorized for issuance under the LTIP.  Once a SISOP unit is credited to the
Eligible Executive's SRSP account, it shall be subject to all of the terms and
conditions specifically applicable to SISOP units under the SRSP.  Once vested
in accordance with paragraph 7 below, SISOP units are distributed in the form of
an equal number of shares of PG&E Corporation common stock as provided in the
SRSP. 

7.          Vesting.  SISOPs vest only upon the expiration of three years after
the date of award (provided the Eligible Executive continues to be employed on
such date), or, if earlier, upon an Eligible Executive's death, disability,
Retirement, upon a Change in Control, as defined in the LTIP, or upon a
termination of employment coincident with the sale of all or substantially all
of the assets of a subsidiary of PG&E Corporation.  An Eligible Executive's
unvested SISOPs will be forfeited upon termination of employment unless
otherwise provided in the PG&E Corporation Officer Severance Policy or by
another separation agreement

8.          Forfeiture of SISOP Units.  So long as SISOP units remain unvested,
such units are subject to forfeiture if, on each Measurement Date, the Eligible
Executive's stock ownership is less than the Minimum Ownership Level established
when the SISOPs were granted (see paragraph 5).  To determine forfeiture, the
following steps are followed on each Measurement Date:

         a)         The total stock and stock equivalents owned by an Eligible
Executive is determined as set forth under
paragraph 4.  This total ("Current Holdings") is compared with the Minimum
Ownership Level determined when the SISOPs were granted.  If the Current
Holdings are equal to or greater than the Minimum Ownership Level, then no
unvested SISOP units are forfeited.  If the Current Holdings are less than the
Minimum Ownership Level, then the unvested SISOP units are forfeited in the same
proportion as the Current Holdings are less than Minimum Ownership Level (for
example, if the Current Holdings are 20 percent less than the Minimum Ownership
Level, then 20 percent of the SISOP units are forfeited).

9.          Failure to Achieve or Maintain Target.  Failure to achieve stock
ownership levels at Target on the Target Date, or to maintain stock ownership
levels at Target on any Measurement Date thereafter, will result in the deferral
into the PG&E Corporation Phantom Stock Fund of the SRSP of annual awards from
the Performance Unit Plan (“PUP”) and the Short-Term Incentive Plan (“STIP”). 
As of any Measurement Date, to the extent that stock ownership levels are below
Target, PUP awards shall be converted into PG&E Corporation Phantom Stock Units
and held in the PG&E Corporation Phantom Stock Fund of the SRSP.  If, with the
addition of the phantom stock units attributable to the PUP award, the stock
ownership level is still below Target for any Measurement Date, any STIP award
above target STIP also shall be converted into phantom stock units, to the
extent necessary to achieve the Target stock ownership level.  Such conversion
of PUP and STIP awards shall continue for successive Measurement Dates, if
necessary, until Target is met.  Phantom stock units attributable to PUP and
STIP awards described in this paragraph 9 will be paid from the SRSP in a lump
sum in January of the year following the year in which the Eligible Executive's
employment terminates, or upon such earlier date as may have been elected by the
Eligible Executive within thirty days after the date of mandatory deferral of
PUP and/or STIP awards which date shall not be earlier than three (3) years
after the date of mandatory deferral.  